FILED
                                                                       OCTOBER 6, 2020
                                                                  In the Office of the Clerk of Court
                                                                 WA State Court of Appeals, Division III




            IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON
                               DIVISION THREE

IVONNE CAMPBELL and VINCE                      )
CAMPBELL, wife and husband and the             )         No. 36683-9-III
marital community comprised thereof,           )         (Consolidated with
                                               )         No. 36981-1-III)
                     Appellants,               )
                                               )
       v.                                      )         OPINION PUBLISHED IN PART
                                               )
ANA FERNANDEZ and JOHN DOE                     )
FERNANDEZ, wife and husband and the            )
community comprised thereof,                   )
                                               )
                     Respondents.              )

       SIDDOWAY, J. — It is common practice and one dictated by “elementary

prudence” for a plaintiff to file a second, protective action if personal jurisdiction over a

defendant might reasonably be contested in the original action. E.g., Saylor v. Dyniewski,

836 F.2d 341, 345 (7th Cir. 1988); McFarlane v. Esquire Magazine, 74 F.3d 1296, 1301

(D.C. Cir. 1996). “There is nothing necessarily inappropriate . . . about filing a protective

action.” Exxon Mobil Corp. v. Saudi Basic Indus. Corp., 544 U.S. 280, 294 n.9, 125 S.

Ct. 1517, 161 L. Ed. 2d 454 (2005) (citing cases).

       In Banzeruk v. Estate of Howitz, this court suggested in dicta that when the

sufficiency of a plaintiff’s service of process in an original action is in doubt and the
Nos. 36683-9-III; No. 36981-1-III (consolidated)
Campbell v. Fernandez


limitations period will soon expire, a second, protective action can be tentatively

commenced in order to obtain additional time (90 days from filing) within which to

accomplish effective service. 132 Wash. App. 942, 948, 135 P.3d 512 (2006) (citing RCW

4.16.170). Facing those circumstances, the appellants in these consolidated appeals filed

a second, protective action two days before the running of the limitations period and

effected service of process within 90 days thereafter. The protective action was properly

filed and could have proceeded but for a twist: the appellants chose not to disclose the

existence of the protective action in response to a motion to dismiss their original action

(service in the protective action had not yet been effected), and the trial court dismissed

the original action with prejudice as time-barred.

       The appellants’ original action was dismissed for insufficient service of process.

On de novo review of that dismissal, we reject Ms. Fernandez’s argument that the

Campbells were required to rely on her earliest “known addresses” in effecting substitute

service under RCW 46.64.040.

       We affirm dismissal of the protective action but reverse dismissal of the original

action. We remand the original action for further proceedings.

                                PROCEDURAL HISTORY

       To recover damages sustained in an automobile accident that took place on

December 22, 2015, Ivonne Campbell and her husband filed suit in Benton County

against Ana Fernandez on August 7, 2018 (“the original action”). On the same day the

                                              2
Nos. 36683-9-III; No. 36981-1-III (consolidated)
Campbell v. Fernandez


original action was filed, an investigator attempted to serve the summons and complaint

on Ms. Fernandez at an Agate Street address she provided to responding officers on the

day of the accident. Ms. Fernandez no longer lived there. Using an online database and

Ms. Fernandez’s birthdate, the investigator found an address on Jadwin Avenue

associated with Ms. Fernandez. On August 10, the investigator traveled to that address

where he believed he accomplished personal service on Ms. Fernandez’s grandmother.

Whether the service was effective was later called into doubt.

      In October 2018, Ms. Fernandez, through counsel engaged by her automobile

insurer, answered the complaint without asserting insufficiency of service of process as

an affirmative defense.1 But the Campbells had served a request for admission asking

Ms. Fernandez to admit she was not contesting service and on November 8, Ms.

Fernandez served an equivocal denial. Upon receiving the response to the request for

admission, the Campbells’ lawyer contacted another investigator to locate Ms.

Fernandez. Using Ms. Fernandez’s full name (Ana Alisas Fernandez), her birthdate, and

a number of different databases, the investigator found three addresses associated with

Ms. Fernandez in Nogales, Arizona. The investigator concluded that an address on 1st


      1
        Ms. Fernandez’s automobile insurer was provided with notice of the Campbells’
action. Clerk’s Papers (CP) at 10. In a declaration filed in late November 2018, Ms.
Fernandez’s lawyer explained that his firm had been retained by the insurer and he had
not been able to contact Ms. Fernandez. CP at 18-19. Other materials in the file suggest
that Ms. Fernandez was first put in touch with defense counsel after she was personally
served on March 14, 2019. CP at 189, 275.

                                            3
Nos. 36683-9-III; No. 36981-1-III (consolidated)
Campbell v. Fernandez


Street in Nogales (“the Nogales address”) was her most recent address. Based on this

information that Ms. Fernandez had moved out of state, the Campbells’ lawyer undertook

to effect service on the secretary of state under the nonresident motorist statute, RCW

46.64.040, using the Nogales address. On November 13, someone signed, illegibly, for

the service package that was sent by certified mail to the Nogales address.

       On November 20, Ms. Fernandez moved for leave to amend her answer to add

affirmative defenses of lack of service and lack of personal jurisdiction. The motion was

granted over the Campbells’ objection.

       Given this indication that Ms. Fernandez might not yet have been effectively

served, the Campbells employed a process server who attempted to serve the summons

and complaint on Ms. Fernandez at the Nogales address on December 10. According to

the process server, he spoke with Erlasena Valenzuela, a relative, who said that Ms.

Fernandez had moved to Mexico.

       On December 17, the Campbells used a local Arizona constable to try, again, to

serve the documents on Ms. Fernandez at the Nogales address. The constable served the

documents on Enrnestina Valenzuela. A limited deposition of Ms. Fernandez that the

Campbells noted for December 19 was not attended by Ms. Fernandez, with her lawyer

relying on the position that she had not been effectively served.

       On December 20, the Campbells commenced a second action against Ms.

Fernandez in Benton County (“the protective action”) using a complaint identical to that

                                             4
Nos. 36683-9-III; No. 36981-1-III (consolidated)
Campbell v. Fernandez


filed in the original action. They did not put the defense on notice of the commencement

of the protective action at that time. We assume the Campbells did not disclose the

protective action because they were concerned Ms. Fernandez was avoiding service.2

       On December 21, the Campbells undertook again to effect substitute service on

the secretary of state, once again relying on the Nogales address.

       In January 2019, Ms. Fernandez filed a CR 12(b) motion to dismiss the

Campbells’ original action. She argued that the Campbells never accomplished service,

the court was without jurisdiction over her, and the statute of limitations had now run.

She challenged the sufficiency of the Campbells’ substitute service on the secretary of

state on the basis that the Campbells did not direct notice to Ms. Fernandez via registered

mail to her Agate Street address or the Jadwin Avenue address, which she argued were

“the only two addresses that could possibly be considered ‘last known.’” Clerk’s Papers

(CP) at 62.

       The Campbells responded with a declaration of their lawyer that described his

firm’s efforts to serve Ms. Fernandez, including its retention of two private investigators,

the second of whom provided the firm with his identification of the Nogales address as

Ms. Fernandez’s most recent address.




       2
        The defense denies this, and later developments suggest that Ms. Fernandez was
simply difficult to locate.

                                             5
Nos. 36683-9-III; No. 36981-1-III (consolidated)
Campbell v. Fernandez


       At the hearing on the motion, Ms. Fernandez’s lawyer questioned in passing how

the Campbells arrived at the Nogales address used in attempting substitute service. The

trial court, expressing the view that due diligence could not be shown without

declarations from the investigator and process server, granted the motion. It dismissed

the action with prejudice in light of the fact that the statute of limitations had apparently

run. The Campbells moved for reconsideration, presenting the trial court with

declarations of their private investigators explaining how they identified the addresses at

which service was attempted. The motion was denied. The order of dismissal was timely

appealed.

       On March 14, 2019, the Campbells accomplished personal service on Ms.

Fernandez of the summons and complaint in the protective action. Its process server

found her at her place of work in Nogales.

       Ms. Fernandez moved for summary judgment in the protective action, arguing that

it was barred by res judicata, collateral estoppel, or was improper claim splitting. In

resisting the motion, the Campbells argued that in filing the second action, they had

followed the procedure endorsed by Banzeruk. The trial court granted Ms. Fernandez’s

motion and dismissed the protective action.

       The order dismissing the protective action was timely appealed. A motion to stay

the appeal of dismissal of the original action and consolidate it with the appeal of the

protective action was granted.

                                              6
Nos. 36683-9-III; No. 36981-1-III (consolidated)
Campbell v. Fernandez


                                        ANALYSIS

       The Campbells’ first challenge in their consolidated briefing is to the summary

judgment dismissal of their protective action, so we begin with that.

I.     THE PROTECTIVE ACTION WAS A LEGITIMATE PROCEDURE FOR OBTAINING
       ADDITIONAL TIME TO SERVE, BUT DISMISSAL OF THE ORIGINAL ACTION WITH
       PREJUDICE AS TIME-BARRED IS FATAL

       Ms. Fernandez moved for summary judgment dismissal of the protective action as

improper claim splitting and as barred by res judicata. We review “summary judgment

de novo, engaging in the same inquiry as the trial court.” Davis v. Blumenstein, 7 Wn.

App. 2d 103, 111, 432 P.3d 1251 (2019). Summary judgment is appropriate when there

is no genuine issue of material fact and the moving party is entitled to judgment as a

matter of law. CR 56(c).

       Filing a protective action is not prohibited claim splitting. It does not subject the

defendant to duplicative litigation or the cost and effort of defending multiple suits,

which is the evil guarded against by the rule against claim splitting. Landry v. Luscher,

95 Wash. App. 779, 782, 976 P.2d 1274 (1999). If service is effected in two actions and a

plaintiff proceeds in both, then the defendant has a legitimate claim-splitting argument.

Among other possible remedies, the defendant can move to abate the second action.

Brice v. Starr, 93 Wash. 501, 502, 161 P. 347 (1916). Or, where the defendant is aware

of both actions and does not object, it can waive a claim-splitting defense. Landry, 95




                                              7
Nos. 36683-9-III; No. 36981-1-III (consolidated)
Campbell v. Fernandez


Wn. App. at 786. There was no reason to believe that the Campbells intended to proceed

simultaneously with two actions. The protective character of the second action was clear.

       As for res judicata, “[r]es judicata or modernly, claim preclusion, ‘acts to prevent

relitigation of claims that were or should have been decided among the parties in an

earlier proceeding.’” Fortson-Kemmerer v. Allstate Ins. Co., 198 Wash. App. 387, 393,

393 P.3d 849 (2017) (footnote omitted) (quoting Norris v. Norris, 95 Wash. 2d 124, 130,

622 P.2d 816 (1980)). “The threshold requirement of res judicata is a final judgment on

the merits in a prior suit.” Hisle v. Todd Pac. Shipyards Corp., 151 Wash. 2d 853, 865, 93
P.3d 108 (2004).3 The party asserting res judicata bears the burden of proof. Id.

Determining whether there is a final judgment on the merits requires courts to consider

whether the claim was properly resolved on the merits opposed to procedural grounds.

See Ullery v. Fulleton, 162 Wash. App. 596, 604-07, 256 P.3d 406 (2011).

       Arguing that a trial court lacks personal jurisdiction over a defendant because of

insufficient service of process is a procedural, not merits-based, ground for dismissal.

E.g., Blankenship v. Kaldor, 114 Wash. App. 312, 319, 57 P.3d 295 (2002); Diehl v. W.

Wash. Growth Mgmt. Hr’gs Bd., 153 Wash. 2d 207, 216, 103 P.3d 193 (2004) (describing




       3
        If the threshold is met, res judicata applies in a subsequent action if there is “a
concurrence of identity in four respects: (1) of subject matter; (2) of cause of action; (3)
of persons and parties; and (4) in the quality of the persons for or against whom the claim
is made.” N. Pac. Ry. Co. v. Snohomish County, 101 Wash. 686, 688, 172 P. 878 (1918).

                                             8
Nos. 36683-9-III; No. 36981-1-III (consolidated)
Campbell v. Fernandez


CR 4 as procedural). Standing alone, dismissal of an action on the basis of insufficient

service of process would not bar a second action.

       A complicating factor here, however, is that the Campbells did not disclose the

pending protective action at the time the motion to dismiss the original action was heard,

and the basis for dismissing that action with prejudice was that the statute of limitations

had run. Had the Campbells brought the not-yet-time-barred protective action to the trial

court’s attention, the trial court presumably would have entered a dismissal without

prejudice.

       In dismissing with prejudice on the basis that the action was time-barred, the trial

court was not merely ruling that the original action was time-barred—as far as the trial

court knew, the Campbells’ claims were time-barred. Since the Campbells did not

disclose their protective action as a defense to dismissal on statute of limitations grounds,

the trial court properly dismissed with prejudice. The dismissal of the complaint with

prejudice as time-barred has claim-preclusive and issue-preclusive effect.4 It is for that

reason only that res judicata applies and the dismissal is affirmed.



       4
         We agree with the Ninth Circuit’s observation in In re Marino that statutes of
limitation
    are not on the merits in the sense that the underlying substantive claim has been
    adjudicated. Rather, the passage of time precludes testing whether the claim would
    otherwise have been valid. Nevertheless, for res judicata purposes a dismissal on
    statute of limitations grounds can be treated as a dismissal on the merits. Indeed, the
    Restatement has abandoned the “on the merits” terminology because, as it explains,

                                              9
Nos. 36683-9-III; No. 36981-1-III (consolidated)
Campbell v. Fernandez


        The order of dismissal in the original action, Benton County Superior Court case

no. 18-2-01976-03, is reversed and the case is remanded. The order of dismissal in the

protective action, Benton County Superior Court case no. 18-2-03274-03, is affirmed.

        A majority of the panel having determined that only the foregoing portion of this

opinion will be printed in the Washington Appellate Reports and that the remainder,

having no precedential value, shall be filed for public record pursuant to RCW 2.06.040,

it is so ordered.

II.     MS. FERNANDEZ’S CHALLENGE TO SUBSTITUTE SERVICE OF THE ORIGINAL
        COMPLAINT FAILS

        “Proper service of the summons and complaint is a prerequisite to a court

obtaining jurisdiction over a party.” Harvey v. Obermeit, 163 Wash. App. 311, 318, 261
P.3d 671 (2011). In the Campbells’ original action, they ultimately relied on substitute

service under the nonresident motorist statute, RCW 46.64.040. As relevant here, the

statute provides that resident motorists appoint the secretary of state as their attorney

upon whom process may be served in an action growing out of a vehicular accident

occurring on Washington highways if, at any time within three years following the

accident, the motorist cannot be found in this state. See id. Before relying on substitute



      “[i]ncreasingly . . . judgments not passing directly on the substance of the claim have
      come to operate as a bar.” RESTATEMENT (SECOND) OF JUDGMENTS § 19 cmt. a
      ([AM. LAW INST.] 1982).

181 F.3d 1142, 1144 (9th Cir. 1999) (alterations in original) (some citations omitted).

                                              10
Nos. 36683-9-III; No. 36981-1-III (consolidated)
Campbell v. Fernandez


service on such a motorist, there must be a “due and diligent search” for the motorist in

this state. Id. Service of summons or process is made under the statute by leaving two

copies with the secretary of state, paying a fee, and “forthwith” sending a copy of the

summons or process and certain other materials by registered mail, return receipt

requested, “to the defendant at the last known address of the said defendant.” Id.

Because the substitute service provided by RCW 46.64.040 is in derogation of the

common law, plaintiffs must strictly comply with its requirements. Martin v. Meier, 111
Wash. 2d 471, 479, 760 P.2d 925 (1988).

       When a defendant moves for dismissal based on insufficient service of process

“the plaintiff has the burden of proof to establish a prima facie case of proper service.”

Gross v. Sunding, 139 Wash. App. 54, 60, 161 P.3d 380 (2007); Witt v. Port of Olympia,

126 Wash. App. 752, 757, 109 P.3d 489 (2005). A plaintiff may meet his or her initial

burden by “producing an affidavit of service that on its face shows that service was

properly carried out.” Witt, 126 Wash. App. at 757. The parties agree that once the

plaintiff meets his or her initial burden, “the burden shifts to the defendant who must

prove by clear and convincing evidence that service was improper.” Id.; but see Farmer

v. Davis, 161 Wash. App. 420, 427-30, 250 P.3d 138 (refusing to apply heightened burden

where no judgment was being attacked and defendant had asserted affirmative defense of

insufficient service of process), review denied, 172 Wash. 2d 1019, 262 P.3d 64 (2011). We



                                             11
Nos. 36683-9-III; No. 36981-1-III (consolidated)
Campbell v. Fernandez


review de novo whether service of process was proper. Kim v. Lakeside Adult Family

Home, 185 Wash. 2d 532, 554, 374 P.3d 121 (2016).

       Ms. Fernandez’s motion to dismiss the Campbells’ complaint for insufficient

service of process admitted that in November 2018, the Campbells filed a declaration of

compliance with RCW 46.64.040 indicating “they had employed Northwest Investigative

Services, Inc. to do a background search on Ana Fernandez, and found a Nogales,

Arizona address they believed to be associated with her.” CP at 59. The motion

complained, however, that “[s]tatutory notice was not attempted in any other manner or

on any other address that the Defendants have been made aware of. It is thus the

Defendants’ position that Plaintiffs failed to comply with the requirements for service via

the Secretary of State.” CP at 59. Elsewhere, Ms. Fernandez argued that service was

improper because

              [a]t no point have the Plaintiffs attempted to give the required notice
       to the Defendants via registered mail to either the Agate Street address or
       the Jadwin St. address. RCW 46.64.040 requires this, as those are the only
       two addresses that could possibly be considered ‘last known.’

CP at 62 (emphasis added).

       In James v. McMurry, 195 Wash. App. 144, 380 P.3d 591 (2016), this court rejected

the McMurrys’ argument that for purposes of the nonresident motorist statute their “last

known address” was the address provided to police at the time of the accident rather than

a different address the Jameses believed to be more recent. Finding the statute



                                             12
Nos. 36683-9-III; No. 36981-1-III (consolidated)
Campbell v. Fernandez


ambiguous on this score, the court held in James that it would adopt “the interpretation

that best minimizes procedural difficulties while remaining reasonably calculated to give

notice to the defendant.” Id. at 156. To that end, it held:

               Procedural difficulties are best minimized by allowing a plaintiff to
       comply with RCW 46.64.040 by mailing copies of the process and
       affidavits to the address at which he reasonably believes the defendant has
       most recently resided. On the other hand, with a good faith and reasonable
       effort to determine whether an address is in fact the defendant’s most recent
       abode, mailing the materials to that address will also be reasonably
       calculated to provide notice to the defendant. In an analogous setting, we
       held in Carson v. Northstar Development Co., 62 Wash. App. 310, 315, 814
P.2d 217 (1991), that “a plaintiff must make an honest and reasonable effort
       to find the defendant before service by publication is authorized” under
       RCW 4.28.100. The notion of good faith includes both elements of honesty
       in belief or purpose and reasonable diligence. See BLACK’S LAW
       DICTIONARY 808 (10th ed. 2014) “good faith.” Thus, a requirement of
       good faith and reasonable effort is true to the purposes of RCW 46.64.040
       and the case law. The fact that the defendant has more recently resided at a
       different location, which the plaintiff was unable to discover despite good
       faith and reasonable efforts, should not defeat service under RCW
       46.64.040.
Id. at 156-57 (emphasis added). While the address identified by the Jameses’ investigator

turned out to be wrong, this court concluded that their reliance on the investigator’s

information was reasonable and in good faith, and therefore compliant with the statutory

requirement that they mail notice to the McMurrys’ last known address. Id. at 157

       Ms. Fernandez’s argument that the Campbells failed to comply with RCW

46.64.040 because they relied on the Nogales address rather than the Agate Street or

Jadwin Avenue address fails under James’ interpretation of the statute. The Campbells



                                             13
Nos. 36683-9-III; No. 36981-1-III (consolidated)
Campbell v. Fernandez


filed a sufficient declaration of their lawyer describing his firm’s efforts to serve Ms.

Fernandez, including its retention of two private investigators, the second of whom

provided the firm with his identification of the Nogales address as Ms. Fernandez’s most

recent address. Even Ms. Fernandez admits that the Campbells had good reasons for

believing that the Agate Street and Jadwin Avenue addresses were not addresses at which

she had most recently resided.

       For the first time at the hearing on the motion, Ms. Fernandez’s counsel made a

passing comment about not knowing how the Campbells determined that one Nogales

address was more reliable than others.5 This comment appears to have triggered the trial

court’s concern about whether the Campbells had investigated Ms. Fernandez’s

whereabouts in good faith and with due diligence. But a challenge to the Campbells’

good faith and due diligence was not a basis for Ms. Fernandez’s motion to dismiss.

Even Ms. Fernandez’s lawyer stated during argument of the motion that “Defendant in

this case is not disputing the due diligence of the plaintiff to find and personally serve the

defendant.” Report of Proceedings (Jan. 25, 2019) at 13.

       In reviewing Ms. Fernandez’s motion to dismiss de novo, we consider only the

argument that she made. Ms. Fernandez did not meet her burden of demonstrating that


       5
         His comment about the several Nogales addresses was in support of his argument
that “[t]he safe thing to do . . . would have been to simply provide notice to the . . . actual
last known address,” which Ms. Fernandez contended was the Agate Street address.
Report of Proceedings (Jan. 25, 2019) at 6.

                                              14
Nos. 36683-9-IIL No. 36981-1-III (consolidated)
Campbell v. Fernandez


the Agate Street address, or possibly the Jadwin Avenue address, was her "last known

address" within the meaning of RCW 46.64.040, because she did not present clear and

convincing evidence that those are the addresses the Campbells should reasonably have

believed were her most recent residences.

       The order of dismissal in the original action, Benton County Superior Court case

no. 18-2-01976-03, is reversed and the case is remanded. The order of dismissal in the

protective action, Benton County Superior Court case no. 18-2-03274-03, is affirmed.




                                            Siddoway, J.

WE CONCUR:




Korsmo, A.CJ.




Fearing, J.




                                              15